Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement of Simmons First National Corporation on Form S-3 of our report, dated March 12, 2013, on our audits of the consolidated financial statements of Simmons First National Corporation as of December 31, 2012 and 2011, and for the years ended December 31, 2012, 2011 and 2010, which report is included in the Annual Report on Form 10-K.We also consent to the incorporation by reference of our report dated March 12, 2013, on our audit of the internal control over financial reporting of Simmons First National Corporation as of December 31, 2012, which report is included in the Annual Report on Form 10-K.We also consent to the references to our firm under the caption “Experts.” /s/ BKD, LLP Pine Bluff, Arkansas March 4, 2014
